SUMMARY ORDER

UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the district court be AFFIRMED.
Keith Edwin Loomis appeals from an order entered by the United States District Court for the Northern District of New York, granting defendant-appellee’s motion for summary judgment. Loomis seeks production of two classified documents pursuant to the Freedom of Information Act (“FOIA”), 5 U.S.C. § 552. The district court determined that the two documents were properly withheld pursuant to Exemption One of FOIA, 5 U.S.C. § 552(b)(1). We affirm for substantially the reasons stated in Judge Kahn’s order. See Loomis v. United States Department of Energy, 96-CV-149 (N.D.N.Y. March 9, 1999).
The judgment of the district court is hereby AFFIRMED.